Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to mainly to teach the combination of a float body, a ballast mass, and an auxiliary float with a hook; associated in an arrangement where:
The float body and ballast mass are connected, the float body arranged in front, the ballast mass behind the float body, and once separated upon impact with the water, the ballast mass rests on the seabed such that the main line has a first section descending from the rod to the ballast mass, and a second section ascending from the ballast mass to the float body, the float body remaining immersed at a distance from the water surface, a terminal portion of the line also immersed, extending from the float body to a fishing hook/auxiliary float.
JP S59675 U teaches a two piece device which is connected in association such that when it hits the water, it splits into two pieces. However, both pieces appear to be floats as they rest at the waterline, one of which is not completely submerged or connected to an auxiliary float. There would be further no motivation to modify this device such that it should have an auxiliary float attached to the hook such that the hook is also floating upwards, since the two main components 1 and 2 are already floating by the waterline. 
US 3218751 A to Walker teaches a two piece sinker assembly where a weight is connected to a floater by a clasp. When the device hits the water, the two split off and are both completely submerged, with the first line going from the rod to the sinker and the second line going from the sinker to the float, however this also lacks the auxiliary float connected to the hooks since the initial float 8 has hooks 12 already attached to it. It would be redundant to further add an additional float and additional hook to the assembly since the initial float 8 
Other devices, such as JP 08-163944 to Shimizu, could broadly be interpreted as being a two piece device which comes apart in the water and which teaches first, second, and terminal lines. However, the configuration of the lines in connection with the weighted and float portions do not describe the line being provided with a first section descending from the fishing rod to the guide passage of the ballast mass, then ascending to the float body. It additionally does not teach where the terminal line is arranged in such a way as to extend upwards, starting from said float body to said auxiliary float. In order to modify this application with an auxiliary float on the hook, the hook would be drawn away from the bait dispensing. 
DE 29508418 U1 to Lingen teaches a sinker and a float connected together but upon hitting the water, the sinker rests on the floor while the float extends upwards. The line from the rod descends to an end of the weight, and ascends from the weight to the float. However, the hook is positioned separately from the float, and the float rests at the waterline as opposed to being submerged. There would be no motivation for modifying the float such that it has a terminal line and auxiliary float attached to the hook, since doing so would only have the hook and auxiliary float on the surface of the water, and not anywhere near where the bait is being dispensed.
JP 2007-14317 and JP 2012-90622 additionally teach the general concept of a two piece device coming apart once it hits the water, however the detachment is vertical and there is no line connecting one weighted portion to a floating portion as described in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647